DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14; 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meadows U.S. Patent No. 9,274,337.  
Re:  claim 14, Meadows teaches 
14. (Currently Amended) A mobile sensor apparatus for a head-wearable visual output device usable in a vehicle, comprising:  a detector configured to detect vehicle movements of the vehicle; (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors and systems to acquire data, which is then transmitted to the display creation module 120 for further use.  Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… the vehicle data module 118 may acquire data including… unauthorized vehicle movement…”; Meadows, col. 4, lines 46-52, col. 4, line 62-col. 5, line 23)
The vehicle data module acquires data from sensors such as, a speedometer and a GPS, both of which detect vehicle movements of a vehicle.  
and an interface configured to transmit data relating to the vehicle movements detected by the detector, to the head-wearable visual output device. (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors… Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… The display creation module 120 is configured to receive vehicle data from the vehicle data module 118 and configuration information from a user, and to create an enhanced visual display using this information… the enhanced visual display illustrates real-time vehicle data selected by the user, and is communicated to a wearable device 106 for presentation to the user… the wearable display device 106 may be implemented as a pair of glasses, goggles, or similar optical display device worn in front of the eyes and configured to present an enhanced visual display to the user for viewing while driving.”; Meadows, col. 4, lines 46-52, col. 5, lines 37-40, lines 42-45, col. 7, lines 11-15, Fig. 2)
The display creation module receives vehicle data (such as speedometer data and GPS data) from the vehicle data module, and uses this information to create an enhanced 
Re:  claim 17, Meadows teaches 
17. (New) The mobile sensor apparatus as claimed in claim 14, wherein the detector is configured to detect a position of the vehicle. (“… data received by the network interface module 116 may include… GPS location data… The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors and systems to acquire data, which is then transmitted to the display creation module 120 for further use.  Vehicle sensors providing data to the vehicle data module 118 may include… global positioning system (GPS)… ”; Meadows, col. 4, lines 22-28, lines 46-52, Fig. 1)
The vehicle data module (detector), which includes a GPS sensor, detects a position of the vehicle and provides GPS location data.  
Re:  claim 18, Meadows teaches 
18. (New) The mobile sensor apparatus as claimed in claim 14, wherein the detector has a data interface coupleable to the vehicle to detect the vehicle movements. (“The wearable display device 106 includes… a wireless communication module 122 and a display module 124.  The wireless communication module 122 is suitably configured to send and receive data with a vehicle onboard computer system 104 over a vehicle-generated local wireless network… the wireless communication module 122 uses… a Bluetooth network… The process 500 begins by searching a vehicle-based network for a wearable display device… to determine whether a wearable display device is available for connection… If a wearable display device is available for connection… then the process 500 initiates connection to the wearable display device… This connection provides a way for vehicle data to be transmitted from the onboard computer system to the wearable display device, for real-time updating of the enhanced visual display.”; Meadows, col. 7, lines 36-41, lines 45-48, col. 9, lines 62-65, col. 10, lines 23-28)
The wearable display can be coupled to the vehicle via the vehicle-based network to detect vehicle movements.  
Re:  claim 19, Meadows teaches 
19. (New) The mobile sensor apparatus as claimed in claim 14, wherein the detector has at least one sensor to detect the vehicle movements. (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors… Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… ”; Meadows, col. 4, lines 46-52)
The vehicle data module (detector) includes sensors such as, a speedometer, and a GPS, which detect vehicle movements.  
Re:  claim 20, Meadows teaches 
20. (New) The mobile sensor apparatus as claimed in claim 14, wherein the interface is configured to transmit the data relating to the vehicle movements to the head-wearable visual output device wirelessly and/or by wire. (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors… Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… The display creation module 120 is configured to receive vehicle data from the vehicle data module 118 and configuration information from a user, and to create an enhanced visual display using this information… the enhanced visual display illustrates real-time vehicle data selected by the user, and is communicated to a wearable device 106 for presentation to the user… the wearable display device 106 may be implemented as a pair of glasses, goggles, or similar optical display device worn in front of the eyes and configured to present an enhanced visual display to the user for viewing while driving.”; Meadows, col. 4, lines 46-52, col. 5, lines 37-40, lines 42-45, col. 7, lines 11-15, Fig. 2)
The display creation module receives vehicle data (such as speedometer data and GPS data) from the vehicle data module, and uses this information to create an enhanced visual display, which is then communicated (transmitted) to the wearable device (glasses as illustrated in Fig. 2) for presentation to the user.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows as applied to claim 14 above, and further in view of Mai et al. DE 10 013 478 A1.
Re:  claim 15, Meadows and Mai teach 
15. (New) The mobile sensor apparatus as claimed in claim 14, wherein the detector is configured to detect a direction of movement of the vehicle. (“A navigation system icon 308 depicts GPS or other navigation data to a driver, providing mapping and/or directions during travel.”; Meadows, col. 8, lines 22-24, Fig. 3)
Fig. 3 illustrates that a GPS map is displayed, which provides mapping and direction during travel (direction of movement of vehicle during travel).  
(“The navigation system can thus display directional information directly in the driver’s field of vision on his data glasses, so that the driver can also perceive them with great certainty… The data glasses 1 can be used by a driver of a motor vehicle in connection with a navigation system 2 arranged in the motor vehicle as a display device for the directional information to be displayed.”; Mai, [0007], [0013])
  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows as applied to claim 14 above, and further in view of Gravino U.S. Pub. No. 2012/0001843.  
Re:  claim 16, Meadows is silent, however, Gravino teaches
16. (New) The mobile sensor apparatus as claimed in claim 14, wherein the detector is configured to detect an acceleration of the vehicle. (“… an accelerometer 155 may be utilized to determine if a mobile device 100 may be in motion.  An accelerometer 155 may be operative to measure acceleration and/or deceleration.  An acceleration threshold may be set to determine if a device 100 is accelerating at a rate that is indicative that it may be traveling in a vehicle or in motion.  A deceleration rate may be utilized to indicate if a device 100 is no longer in motion or traveling below a specified threshold.”; Gravino, [0027])
The mobile device has an accelerometer that is used to determine if the mobile device is in motion above a threshold, such as 15 mph, which indicates that the mobile device is traveling in a vehicle.  The accelerometer also determines whether the vehicle is   
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows as applied to claim 14 above, and further in view of Gravino and Corso U.S. Patent No. 10,155,482.  
Re:  claim 21, Meadows is silent, however, Gravino and Corso teach 
21. (New) The mobile sensor apparatus as claimed in claim 14, wherein the mobile sensor apparatus has a cylinder shape so as to be held in a beverage holder of the vehicle. (“Upon detecting that a mobile computing device is in motion by utilization of a location determining system, such as a GPS, and/or an accelerometer system, a motion mode may be activated on the device… The mobile computing device 100 is illustrative of any suitable device, such as a mobile telephone… a speed threshold may be set to determine if a device 100 is moving at a speed that is indicative that it may be traveling in a vehicle… For example, a threshold of 15 miles per hour may be set for motion mode to be enabled on a device 100.”; Gravino, [0013], [0015], [0025]), Fig. 1)
A mobile telephone includes a GPS and/or an accelerometer, which detects when the mobile telephone is in motion.  
(“… it is seen that the combination cup and cellular phone holder assembly 100 is disposed within one of the cup holders 102 provided within the automotive vehicle cabin 104 wherein the cup member 106 of the combination cup and cellular phone holder assembly 100 is substantially cylindrical so as to be disposed within one of the cup holders 102 and yet can still be utilized to accommodate the beverage cup… ”; Corso, col. 6, lines 37-49, Fig. 1)
Fig. 1 illustrates a combination cup and cellular phone holder assembly 100 (mobile sensor apparatus), of a cylindrical shape (cylinder shape), that is disposed in a cup holder (beverage holder of the vehicle) of the automotive vehicle cabin.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature of the mobile sensor apparatus has a cylinder shape so as to be held in a beverage holder of the vehicle, in order to provide easy and ready access to the cellular phone while permitting the automotive vehicle driver to operate the cellular phone without the cellular phone comprising a hazard with respect to the safe operation of the automotive vehicle and to reduce driver distraction by reducing the need for driver concentration on forming a mobile device function, as taught by Corso (col. 2, line 62-col. 3, line1) and Gravino ([0005]), respectively.  
Re:  claim 22, Meadows is silent, however, Gravino and Corso teach 
22. (New) The mobile sensor apparatus as claimed in claim 14, further comprising a battery and/or a plug connectable to the vehicle to receive power. (“Upon detecting that a mobile computing device is in motion by utilization of a location determining system, such as a GPS, and/or an accelerometer system, a motion mode may be activated on the device… The mobile computing device 100 is illustrative of any suitable device, such as a mobile telephone… a speed threshold may be set to determine if a device 100 is moving at a speed that is indicative that it may be traveling in a vehicle… For example, a threshold of 15 miles per hour may be set for motion mode to be enabled on a device 100.”; Gravino, [0013], [0015], [0025]), Fig. 1)
A mobile telephone includes a GPS and/or an accelerometer, which detects when the mobile telephone is in motion.  
(“… an electromagnetic interference filter 112 is provided upon a charging cable 114 such that the charging cable 114, having its opposite end plugged into the cigarette lighter or USB port… which is conventionally provided within automotive vehicles, can be utilized to supply electrical power to a wireless charging unit built into the cellular phone 110…”; Corso, col. 6, lines 49-62, Fig. 1)
Fig. 1 illustrates a combination cup and cellular phone holder assembly 100 (mobile sensor apparatus), that has a charging cable the plugs into a cigarette lighter or USB port to receive power (battery and/or plug connectable to the vehicle to receive power).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature of a battery and/or a plug connectable to the vehicle to receive power, in order to provide easy and ready access to the cellular phone while permitting the automotive vehicle driver to operate the cellular phone without the cellular phone comprising a hazard with respect to the safe operation of the automotive vehicle and to reduce driver distraction by reducing the need for driver concentration on forming a mobile device function, as taught by Corso (col. 2, line 62-col. 3, line1) and Gravino ([0005]), respectively.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows as applied to claim 14 above, and further in view of Alaniz et al. U.S. Pub. No. .  
Re:  claim 23, Meadows is silent, however, Alaniz teaches 
23. (New) The mobile sensor apparatus as claimed in claim 14, further comprising a further interface configured to receive digital data and sound data, and configured to transmit the digital data and the sound data to the head-wearable visual output device. (“The VR devices 124 include devices that provide input and/or output to the VCD 102, and in particular, the VR engine 116, to facilitate and provide a dynamic in-vehicle virtual reality environment to a user… the VR device 124 is a head mounted display (HMD), that can be placed on a user’s body (e.g., head) or attached on a helmet or goggles.  For example, referring to Fig. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202… The HMD 206 also provides a virtual view generated by the VR engine 116 to the vehicle occupant 202… The HMD 206 also provides a virtual view generated by the VR engine 116 to the vehicle occupant 202…. The HMD 206 and/or the portable device 208 can also include speakers or headphones for audio input and output.  The HMD 206 and/or portable device 208 can utilize wireless or wired technology for computer communication with the VCD 102.”; Alaniz, [0030], [0031], Figs. 1-2)
Fig. 1 illustrates that the virtual view generated by the VR engine 116 is received by the input/output interface 112 (another interface to receive digital data and sound data corresponding to media content).  The input/output interface 112 then transmits the virtual view to the VR device (head-wearable visual output device).  The HMD includes speakers or headphones for audio input/output from the VR engine.  Therefore, it would    
Claims 24, 33;  26, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows in view of Goldstein U.S. Pub. No. 2018/0184014.  
Re:  claim 24, Meadows teaches 
24. (New) A display system, comprising:  a mobile sensor apparatus including:  a detector configured to detect vehicle movements of a vehicle, (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors and systems to acquire data, which is then transmitted to the display creation module 120 for further use.  Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… the vehicle data module 118 may acquire data including… unauthorized vehicle movement…”; Meadows, col. 4, lines 46-52, col. 4, line 62-col. 5, line 23)
The vehicle data module acquires data from sensors such as, a speedometer and a GPS, both of which detect vehicle movements of a vehicle.  
and an interface configured to transmit data relating to the vehicle movements detected by the detector; (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors… Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… The display creation module 120 is configured to receive vehicle data from the vehicle data module 118 and configuration information from a user, and to create an enhanced visual display using this information… the enhanced visual display illustrates real-time vehicle data selected by the user, and is communicated to a wearable device 106 for presentation to the user… the wearable display device 106 may be implemented as a pair of glasses, goggles, or similar optical display device worn in front of the eyes and configured to present an enhanced visual display to the user for viewing while driving.”; Meadows, col. 4, lines 46-52, col. 5, lines 37-40, lines 42-45, col. 7, lines 11-15, Fig. 2)
The display creation module receives vehicle data (such as speedometer data and GPS data) from the vehicle data module, and uses this information to create an enhanced visual display, which is then communicated (transmitted) to the wearable device (glasses as illustrated in Fig. 2) for presentation to the user.
and a head-wearable visual output device configured:  to receive the data relating to the vehicle movements detected by the detector and transmitted from the interface, (“The display creation module 120 is configured to receive vehicle data from the vehicle data module 118 and configuration information from a user, and to create an enhanced visual display using this information… the enhanced visual display illustrates real-time vehicle data selected by the user, and is communicated to a wearable device 106 for presentation to the user… the wearable display device 106 may be implemented as a pair of glasses, goggles, or similar optical display device worn in front of the eyes and configured to present an enhanced visual display to the user for viewing while driving.”; Meadows, col. 5, lines 37-40, lines 42-45, col. 7, lines 11-15, Fig. 2)
Fig. 2 illustrates that the wearable display device can be implemented as glasses (head-wearable visual output device).  The wearable display device receives vehicle data (such as speedometer data and GPS data) relating to vehicle movements, from the vehicle data module (detected by the detector and transmitted from the interface) via the display creation module.  
Meadows is silent, however, Goldstein teaches and to display a structure corresponding to the vehicle movements detected by the detector in a subregion of a display area of  the head-wearable visual output device, (“When the passive video mode 114 is selected by the passenger 110, the electronic video data of the video capture device 102 may be displayed to the passenger 110 on the display device 108 without and changes to and/or augmentation of the electronic video data.  The electronic video data may be of forward-facing video data that provides the passenger 110 with a real-time images of the external environment 106.  The real-time images of the external environment 106 may alleviate motion sickness by allowing the passenger 10 to observe at a fixed object in front of the vehicle 104 or the horizon in front of the vehicle 104… When the passive mode 114 is selected by the passenger 110, a request for a passive video display type may be displayed on the display device 108.  As shown in Figs. 3A-3D, the passive video display type may include… a percentage display type 308… A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  For example, the electronic video data may occupy a top 25% of the display, a bottom 25% of the display device, a left 25% of the display, a right 25% of the display and/or any other percentage of the display of the display device.”; Goldstein, [0038], [0039], Fig. 3D)
Fig. 3D illustrates the display of real-time forward facing video data (display a structure), of the external environment, in front of the vehicle.  This video data displays vehicle movements detected by the detector in a top 25% of the display area (subregion of the display area).  This video data can also be displayed in the left, right or bottom 25% of the display (subregion of the display area).  Goldstein can be combined with Meadows, such that the video displayed on the display device of Goldstein is displayed on the wearable display device 106 (glasses/goggles) of Meadows.  
to reduce an inconsistency between visual sensory impressions and sensory impressions relating to spatial orientation and/or movement of a vehicle occupant wearing the head-wearable visual output device. (“These passengers may get motion sickness when their senses both perceive motion of the vehicle and perceive a stationary view.  Because of the reduced view or lack of a view outside of the vehicle and the feeling of the vehicle in motion, motion sickness may be induced for at least some of the passengers… For example, a passenger editing a document, playing video games, and/or watching a video, may focus their view on the display while their body feels the relative motion of the vehicle, which may induce motion sickness… The present disclosure relates to obtaining a video feed from a camera that is mounted in or on a vehicle and displaying the video feed to a passenger or a user on a display device, such as a tablet, smartphone, laptop, a display screen mounted inside the vehicle, or any device with a display.  The video may be displayed on the whole screen of the display device, an overlay of the screen of the display device, and/or a portion of the screen of the display device.  This video on the display device may allow for… user to detect the video feed from the camera, and may allow the passenger or user to perceive a similar line of sight as the driver of the vehicle.  When a passenger perceives a similar line of sight as the driver of the vehicle, the passenger may prevent and/or alleviate motion sickness that may have developed due to an obstructed view while feeling the vehicle in motion.”; Goldstein, [0002], [0004], [0027])
Displaying the forward facing video on, for example, the top 25% of the display region (as illustrated in Fig. 3D), allows the passenger to perceive a similar line of sight as the driver of the vehicle, which prevents or alleviates motion sickness that is due to the passenger perceiving the motion of the vehicle but having a stationary view (reduce an inconsistency between visual sensory impressions and sensory impressions relating to spatial orientation and/or movement of a vehicle occupant).  Goldstein can be combined with Meadows, such that the video displayed on the display device of Goldstein is displayed on the wearable display device 106 (glasses/goggles) of Meadows.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature of to display a structure corresponding to the vehicle movements detected by the detector in a subregion of a display area of the head-wearable visual output device, to reduce an inconsistency between visual sensory impressions and sensory impressions relating to spatial orientation and/or movement of a vehicle occupant wearing the head-wearable 
Re:  claim 33, Meadows teaches 
33. (New) A method for operating a display system, comprising:  detecting, by at least one sensor of a mobile sensor apparatus, vehicle movements of a vehicle; (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors and systems to acquire data, which is then transmitted to the display creation module 120 for further use.  Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… the vehicle data module 118 may acquire data including… unauthorized vehicle movement…”; Meadows, col. 4, lines 46-52, col. 4, line 62-col. 5, line 23)
The vehicle data module acquires data from sensors such as, a speedometer and a GPS, both of which detect vehicle movements of a vehicle.  
transmitting, by the mobile sensor apparatus, data relating to the vehicle movements detected by the at least one sensor, to a head-wearable visual output device; (“The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors… Vehicle sensors providing data to the vehicle data module 118 may include a speedometer… global positioning system (GPS) or other navigation system… The display creation module 120 is configured to receive vehicle data from the vehicle data module 118 and configuration information from a user, and to create an enhanced visual display using this information… the enhanced visual display illustrates real-time vehicle data selected by the user, and is communicated to a wearable device 106 for presentation to the user… the wearable display device 106 may be implemented as a pair of glasses, goggles, or similar optical display device worn in front of the eyes and configured to present an enhanced visual display to the user for viewing while driving.”; Meadows, col. 4, lines 46-52, col. 5, lines 37-40, lines 42-45, col. 7, lines 11-15, Fig. 2)
The display creation module receives vehicle data (such as speedometer data and GPS data) from the vehicle data module, and uses this information to create an enhanced visual display, which is then communicated (transmitted) to the wearable device (glasses as illustrated in Fig. 2) for presentation to the user.
Meadows is silent, however, Goldstein teaches and displaying a structure corresponding to the vehicle movements detected by the at least one sensor in a subregion of a display area of the head-wearable visual output device, (“When the passive video mode 114 is selected by the passenger 110, the electronic video data of the video capture device 102 may be displayed to the passenger 110 on the display device 108 without and changes to and/or augmentation of the electronic video data.  The electronic video data may be of forward-facing video data that provides the passenger 110 with a real-time images of the external environment 106.  The real-time images of the external environment 106 may alleviate motion sickness by allowing the passenger 10 to observe at a fixed object in front of the vehicle 104 or the horizon in front of the vehicle 104… When the passive mode 114 is selected by the passenger 110, a request for a passive video display type may be displayed on the display device 108.  As shown in Figs. 3A-3D, the passive video display type may include… a percentage display type 308… A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  For example, the electronic video data may occupy a top 25% of the display, a bottom 25% of the display device, a left 25% of the display, a right 25% of the display and/or any other percentage of the display of the display device.”; Goldstein, [0038], [0039], Fig. 3D)
Fig. 3D illustrates the display of real-time forward facing video data (display a structure), of the external environment, in front of the vehicle.  This video data displays vehicle movements detected by the detector in a top 25% of the display area (subregion of the display area).  This video data can also be displayed in the left, right or bottom 25% of the display (subregion of the display area).  Goldstein can be combined with Meadows, such that the video displayed on the display device of Goldstein is displayed on the wearable display device 106 (glasses/goggles) of Meadows.  
to reduce an inconsistency between visual sensory impressions and sensory impressions relating to spatial orientation and/or movement of a vehicle occupant wearing the head-wearable visual output device. (“These passengers may get motion sickness when their senses both perceive motion of the vehicle and perceive a stationary view.  Because of the reduced view or lack of a view outside of the vehicle and the feeling of the vehicle in motion, motion sickness may be induced for at least some of the passengers… For example, a passenger editing a document, playing video games, and/or watching a video, may focus their view on the display while their body feels the relative motion of the vehicle, which may induce motion sickness… The present disclosure relates to obtaining a video feed from a camera that is mounted in or on a vehicle and displaying the video feed to a passenger or a user on a display device, such as a tablet, smartphone, laptop, a display screen mounted inside the vehicle, or any device with a display.  The video may be displayed on the whole screen of the display device, an overlay of the screen of the display device, and/or a portion of the screen of the display device.  This video on the display device may allow for… user to detect the video feed from the camera, and may allow the passenger or user to perceive a similar line of sight as the driver of the vehicle.  When a passenger perceives a similar line of sight as the driver of the vehicle, the passenger may prevent and/or alleviate motion sickness that may have developed due to an obstructed view while feeling the vehicle in motion.”; Goldstein, [0002], [0004], [0027])
Displaying the forward facing video on, for example, the top 25% of the display region (as illustrated in Fig. 3D), allows the passenger to perceive a similar line of sight as the driver of the vehicle, which prevents or alleviates motion sickness that is due to the passenger perceiving the motion of the vehicle but having a stationary view (reduce an inconsistency between visual sensory impressions and sensory impressions relating to spatial orientation and/or movement of a vehicle occupant).  Goldstein can be combined with Meadows, such that the video displayed on the display device of Goldstein is displayed on the wearable display device 106 (glasses/goggles) of Meadows.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of 
Re:  claim 26, Meadows is silent, however, Goldstein teaches 
26. (New) The display system as claimed in claim 24, wherein the head-wearable visual output device is configured to display media content in a central region of the display area, and the subregion of the display area, which displays the structure, is located peripherally to the central region of the display area. (“When the passive video mode 114 is selected by the passenger 110, the electronic video data of the video capture device 102 may be displayed to the passenger 110 on the display device 108 without and changes to and/or augmentation of the electronic video data.  The electronic video data may be of forward-facing video data that provides the passenger 110 with a real-time images of the external environment 106.  The real-time images of the external environment 106 may alleviate motion sickness by allowing the passenger 10 to observe at a fixed object in front of the vehicle 104 or the horizon in front of the vehicle 104… When the passive mode 114 is selected by the passenger 110, a request for a passive video display type may be displayed on the display device 108.  As shown in Figs. 3A-3D, the passive video display type may include… a percentage display type 308… A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  For example, the electronic video data may occupy a top 25% of the display, a bottom 25% of the display device, a left 25% of the display, a right 25% of the display and/or any other percentage of the display of the display device.”; Goldstein, [0038], [0039], Fig. 3D)
Fig. 3D illustrates the media content displayed in the main region of the display area (the lower 75% of the display area) and the display of real-time forward facing video data (structure), of the external environment, in front of the vehicle.  This video data displays vehicle movements in a top 25% of the display area (subregion of the display area).  This video data can also be displayed in the left, right or bottom 25% of the display (subregion of the display area).  The top, left, right, and/or bottom 25% of the display area are periphery areas of the display.  Goldstein can be combined with Meadows, such that the video displayed on the display device of Goldstein is displayed on the wearable display device 106 (glasses/goggles) of Meadows.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature of the head-wearable visual output device is configured to display media content in a central region of the display area, and the subregion of the display area, which displays the structure, is located 
Re:  claim 27, Meadows teaches 
27. (New) The display system as claimed in claim 24, wherein the detector includes a global positioning system module to detect position data of the vehicle. (“… data received by the network interface module 116 may include… GPS location data… The vehicle data module 118 is suitably configured to communicate with a variety of vehicle sensors and systems to acquire data, which is then transmitted to the display creation module 120 for further use.  Vehicle sensors providing data to the vehicle data module 118 may include… global positioning system (GPS)… ”; Meadows, col. 4, lines 22-28, lines 46-52, Fig. 1)
The vehicle data module (detector), which includes a GPS sensor, detects a position of the vehicle and provides GPS location data.  
Re:  claim 31, Meadows teaches 
31. (New) The display system as claimed in claim 24, wherein the interface includes at least one of a Bluetooth connection, a WLAN connection, a mobile radio connection, and a cable connection to transmit the data relating to the vehicle movements detected by the detector. (“The wireless communication module 122 is suitably configured to send and receive data with a vehicle onboard computer system 104 over a vehicle-generated local wireless network… the wireless communication module 122 uses… a Bluetooth network… If a wearable display device is available for connection…then the process 500 initiates connection to the wearable display device… This connection provides a way for vehicle data to be transmitted from the onboard computer system to the wearable display device, for real-time updating of the enhanced visual display.”; Meadows, col. 7, lines 38-48 col. 10, lines 23-28)
The wireless communication module (interface) uses a Bluetooth network to transmit vehicle data (data relating to the vehicle movements detected by the detector).  
Claims 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows in view of Goldstein as applied to claim 24 above, and further in view of Alaniz.  
Re:  claim 25, Meadows is silent, however, Alaniz teaches 
25. (New) The display system as claimed in claim 24, wherein the head-wearable visual output device includes at least one of virtual reality glasses, augmented reality glasses, or an augmented reality lens. (“… the VR device 124 is a head mounted display (HMD), that can be placed on a user’s body (e.g., head) or attached on a helmet or goggles.  For example, referring to Fig. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202… The HMD 206 also provides a virtual view generated by the VR engine 116 to the vehicle occupant 202.”; Alaniz, [0031], Fig. 2)
Fig. 2 illustrates a vehicle occupant wearing an HMD VR device, such as goggles (virtual reality glasses).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature of the head-wearable visual output device includes at least one of virtual reality glasses, augmented reality glasses, or an augmented reality lens, in order to 
Re:  claim 30, Meadows is silent, however, Alaniz teaches 
30. (New) The display system as claimed in claim 24, wherein the mobile sensor apparatus further includes another interface configured to receive digital data and sound data corresponding to media content, and configured to transmit the digital data and the sound data corresponding to the media content, to the head-wearable visual output device, and the head-wearable visual output device is configured:  to receive the digital data and the sound data corresponding to the media content and transmitted from the another interface, (“The VR devices 124 include devices that provide input and/or output to the VCD 102, and in particular, the VR engine 116, to facilitate and provide a dynamic in-vehicle virtual reality environment to a user… the VR device 124 is a head mounted display (HMD), that can be placed on a user’s body (e.g., head) or attached on a helmet or goggles.  For example, referring to Fig. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202… The HMD 206 also provides a virtual view generated by the VR engine 116 to the vehicle occupant 202… The HMD 206 also provides a virtual view generated by the VR engine 116 to the vehicle occupant 202…. The HMD 206 and/or the portable device 208 can also include speakers or headphones for audio input and output.  The HMD 206 and/or portable device 208 can utilize wireless or wired technology for computer communication with the VCD 102.”; Alaniz, [0030], [0031], Figs. 1-2)

Meadows is silent, however, Goldstein teaches and to display the media content in a main region of the display area, separately from the structure displayed in the subregion of the display area. (“When the passive video mode 114 is selected by the passenger 110, the electronic video data of the video capture device 102 may be displayed to the passenger 110 on the display device 108 without and changes to and/or augmentation of the electronic video data.  The electronic video data may be of forward-facing video data that provides the passenger 110 with a real-time images of the external environment 106.  The real-time images of the external environment 106 may alleviate motion sickness by allowing the passenger 10 to observe at a fixed object in front of the vehicle 104 or the horizon in front of the vehicle 104… When the passive mode 114 is selected by the passenger 110, a request for a passive video display type may be displayed on the display device 108.  As shown in Figs. 3A-3D, the passive video display type may include… a percentage display type 308… A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  A percentage display type may display the electronic video data of the video capture device 104 as a percentage of the display on the desktop of the graphic user interface of the display device 102.  For example, the electronic video data may occupy a top 25% of the display, a bottom 25% of the display device, a left 25% of the display, a right 25% of the display and/or any other percentage of the display of the display device.”; Goldstein, [0038], [0039], Fig. 3D)
Fig. 3D illustrates the media content displayed in the main region of the display area (the lower 75% of the display area) and the display of real-time forward facing video data (structure), of the external environment, in front of the vehicle.  This video data displays vehicle movements in a top 25% of the display area (subregion of the display area).  This video data can also be displayed in the left, right or bottom 25% of the display (subregion of the display area).  The media displayed in Fig. 3D is displayed separately from the real-time forward facing video data (structure)  Goldstein can be combined with Meadows, such that the video displayed on the display device of Goldstein is displayed on the wearable display device 106 (glasses/goggles) of Meadows.  Therefore, it would have been obvious to one of ordinary skill in the art at   
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows in view of Goldstein as applied to claim 24 above, and further in view of Mai.  
Re:  claim 29, Meadows is silent, however, Mai teaches 
29. (New) The display system as claimed in claim 24, wherein the detector includes at least one sensor to detect the vehicle movements of the vehicle, without receiving vehicle movement data from the vehicle. (“The navigation system can thus display directional information directly in the driver’s field of vision on his data glasses… The navigation system can be permanently installed in the vehicle.  A portable navigation system can, however, also be used advantageously outside of the motor vehicle in connection with the data glasses, whereby images of the surroundings with corresponding text information can also be displayed in the field of view.”; Mai, [0007], [0008])
A portable navigation system detects the direction of motion of the vehicle (detector includes at least one sensor to detect the vehicle movements of the vehicle, without receiving vehicle movement data from the vehicle) and displays this information in the data glasses.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature   
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows in view of Goldstein as applied to claim 24 above, and further in view of Smyth U.S. Patent No. 8,708,884.  
Re:  claim 32, Meadows is silent, however, Smyth teaches 
32. (New) The display system as claimed in claim 24, wherein the structure corresponding to the vehicle movements includes at least one symbol which moves on the subregion of the display area in a manner corresponding to the vehicle movements detected by the detector. (“… compensatory images are displayed to the operator to compensate for the displayed scene that is causing the motion sickness.  The compensatory images are controlled to correspond to changes in the velocity flow of the displayed scene, as well as to accelerations sensed by the operator viewing the displayed scene… In the example presented with respect to Fig. 1, recall that the vehicle 11 is turning to the left (as indicated by arrow A) while the camera 14 is rotating clockwise at a rate that is greater than the turn rate of the vehicle.  Therefore, the images from the camera that are displayed by the display device (Figs. 2A and 2B) do not correspond to the sensory-motor cues sensed by the vestibular system of the operator… as shown in Fig. 3A, display device 100 includes a scene field 102 that is used for displaying images acquired by a vehicle camera, e.g., camera 14 of Fig. 1. Outside the periphery 104 of the scene field is a compensatory field 106 that displays additional images, i.e., compensatory images.  In this case, two patterns 108,110 of compensatory images are displayed, with pattern 108 being displayed above the scene field and pattern 110 being displayed below the scene field.  The compensatory images of each pattern move across the compensatory field 106 in a direction and speed that is counter to that of the images being displayed within the scene field 102.  Note that in comparing Fig. 3B to Fig. 3A, the chevrons have moved to the right, with new chevrons forming at the left side of the display device.  The net effect is that the combined movement of the compensatory images and the scene images displayed to the operator more closely correspond to the accelerations sensed by the operator.”; Smyth, col. 4, lines 54-60, col. 5, lines 1-7, lines 11-27, Figs. 1, 3A-B)
Figs. 3A-3B illustrate that two patterns 108,110 of chevrons (structure corresponding to the vehicle movements includes at least one symbol) move in the peripheral region of the display.  In this example, the first pattern of chevrons 108, is displayed and moves in the top periphery of the display.  And, the second pattern of chevrons 110, is displayed and moves in the bottom periphery of the display.  The combined movement of the chevrons and the scene images (the main portion of the display, which indicates vehicle movement) more closely correspond to accelerations of the vehicle sensed by the operator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Meadows by adding the feature of the structure corresponding to the vehicle movements includes at least one symbol which moves on the subregion of the display area in a manner corresponding to the vehicle movements detected by the detector, in order to mitigate motion sickness in an 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art teaches or suggests:  
From claim 28 – “wherein the detector includes an antenna which is detachable from the mobile sensor apparatus and mountable on the vehicle, and is attachable to the mobile sensor apparatus and mountable on the mobile sensor apparatus, and the mobile sensor apparatus is configured to wirelessly receive position data of the vehicle when the antenna is detached from the mobile sensor apparatus and mounted on the vehicle.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612